DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 rejections related to claims 1-5 are now withdrawn as a result of the amendments of independent claims 1 and 5.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(f) claim interpretations related to claims 1-5 are now withdrawn as a result of the amendments of independent claims 1-5.
Claim Rejections - 35 USC § 112(a)
35 U.S.C. 112(a) rejections related to claims 1-5 are now withdrawn as a result of the amendments of independent claims 1-5.
Claim Rejections - 35 USC § 112(b)
35 U.S.C. 112(b) rejections related to claims 1-5 are now withdrawn as a result of the amendments of independent claims 1-5.
Claim Interpretation and Contingent Limitations
Claims 1 and 3-4 contain various conditional limitations. Claims 1 and 3-4 are system claims, which contains the following conditional limitations: 
Claim 1:
The server transmits an instruction signal to the vehicle for moving the vehicle to a car wash station when the traveling information of the vehicle satisfies the predetermined car wash condition
Claim 3:
The server transmits, when the traveling information of the automated driving vehicle satisfies the predetermined car wash condition, an instruction signal for moving the automated driving vehicle to the car wash station
Claim 4:
when the traveling information of the automated driving vehicle satisfies the predetermined car wash condition, the car wash instruction unit server transmits an instruction signal for moving the automated driving vehicle to a car wash station

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 1, in limitation (1) the function of “transmitting an instruction signal to the vehicle for moving the vehicle to a car wash station” is contingent upon “the traveling information of the vehicle” satisfying a “predetermined car wash condition”. Accordingly, any server that is capable of transmitting an instruction signal to the vehicle for moving the vehicle to a car wash station is sufficient to disclose limitation (1). 

Claim 5 contains a conditional limitation. Claim 5 is a method claim, which contains the following conditional limitation: 
Claim 5: 
“transmitting... an instruction signal… when the traveling information of the vehicle satisfies the predetermined condition”

As claim 5 is a process claim, Ex Parte Schulhauser applies to limitation (4). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 5 does not require “transmitting, by the server, an instruction signal to the vehicle for moving the vehicle to a car wash station . . . driving, by an operation controller, the vehicle to a car wash station” since the claim does not require that “the traveling information of the vehicle satisfies the predetermined condition” .
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US20180341270A1)(hereinafter “Dudar”) in view of Odinak (US20080147323A1)(hereinafter “Odinak”), further in view of Kim (KR20150118764A1)(hereinafter “Kim”)(for claim mapping see attached PDF titled “translation_of_101715929B1”).
With respect to claim 1 and similarly 5,
Dudar discloses:
A car wash judgment system, comprising: 
a vehicle-mounted device (Dudar ¶60 “transceiver”; Dudar Fig. 1, “transceiver”) 
of a vehicle sending information to a server (Dudar ¶60 “the vehicle 12 computer 16 may communicate with the transceiver 38 via the communication network 42 to receive such information.”; Dudar ¶32 “The computer 16 may be included in, i.e., a component of, the vehicle 12. Additionally or alternatively, the computer may be remote from the vehicle 12, such as a server computer 18.”; Dudar Fig. 1 shows “transceiver 38” in communication with “server computer 18” over “network 20”)
the server retains a predetermined car wash condition, (Dudar ¶32 “The computer 16 may be included in, i.e., a component of, the vehicle 12. Additionally or alternatively, the computer may be remote from the vehicle 12, such as a server computer 18.”; Dudar ¶54 “The vehicle 12 computer 16 may store image data of the vehicle 12 in a clean state or “base” state, e.g., an image of the vehicle 12 upon manufacture, taken directly after washing an exterior 14 of the vehicle 12, etc., as shown in FIG. 2.”; Dudar ¶61 “The vehicle 12 computer 16 may determine that a difference between the received image data and stored baseline image data exceeds a difference threshold, e.g., based on a comparison of pixel values. Exceeding the threshold indicates that the vehicle 12 is likely dirty and could benefit from being cleaned, e.g., when the difference between the received image and the stored baseline image is caused by salt, dirt, etc., accumulating on the exterior 14 of the vehicle 12.”)
wherein a condition of traveling on a paved road (Dudar ¶57 “The vehicle 12 computer 16 may transmit the image request based on information… indicating vehicle 12 suspension actuation above a threshold… above the threshold may indicate the vehicle 12 has navigated a gravel and/or dirt road, a newly surface road, and/or other road type that typically changes the condition of the exterior 14 of the vehicle 12, e.g., makes the exterior 14 of the vehicle 12 dirty.”)
leads to a predetermined carwash condition of a vehicle’s outer surface being dirty1, (Dudar ¶32 “The computer 16 may be included in, i.e., a component of, the vehicle 12. Additionally or alternatively, the computer may be remote from the vehicle 12, such as a server computer 18.”; Dudar ¶54 “The vehicle 12 computer 16 may store image data of the vehicle 12 in a clean state or “base” state, e.g., an image of the vehicle 12 upon manufacture, taken directly after washing an exterior 14 of the vehicle 12, etc., as shown in FIG. 2.”; Dudar ¶61 “The vehicle 12 computer 16 may determine that a difference between the received image data and stored baseline image data exceeds a difference threshold, e.g., based on a comparison of pixel values. Exceeding the threshold indicates that the vehicle 12 is likely dirty and could benefit from being cleaned, e.g., when the difference between the received image and the stored baseline image is caused by salt, dirt, etc., accumulating on the exterior 14 of the vehicle 12.”)
the server transmits an instruction signal to the vehicle for moving the vehicle to a car wash station when the traveling information of the vehicle satisfies the predetermined car wash condition; and (Dudar Fig. 5, 535 “Difference between base image and received image exceed threshold?”, “Yes”, 550 “Navigate to carwash location”)
an operation controller configured to drive the vehicle to a car wash station. (Dudar ¶41 “The vehicle 12 may operate in an autonomous (e.g. driverless mode”; Dudar claim 1, “upon determining that a difference between the received image data and stored baseline image data exceeds a threshold, actuate the vehicle to navigate to a car wash location.”; Dudar ¶74 “The vehicle 12 computer 16 may actuate the vehicle 12 to navigate to a car wash location”; Dudar ¶¶51-52 “The vehicle computer 16 is a computing device that includes a vehicle processor… The computer 16 processor… may include one or more microcontrollers”)
Dudar fails to explicitly disclose:
Wherein the information sent from a vehicle-mounted device to a server includes traveling information
However, Odinak, from the same field of endeavor, discloses:
Wherein the information sent from a vehicle-mounted device to a server includes traveling information2 (Odinak ¶017 “a vehicle navigation system 10 that includes a vehicle 12 with an in-vehicle telematic control unit (TCU)”; Odinak ¶22 “TCU 14 sends present vehicle GPS coordinates to server”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement an in-vehicle telematic control unit sending GPS coordinates to a server, as taught by Odinak, in the system of Dudar, in order to provide up t- date and comprehensive vehicle location information(Odinak ¶4 “Moreover, with the on-board computing approach, the database needs to be updated periodically to maintain current navigation information. Indeed, such systems can never really be up to date or comprehensive as they rely on external updates, typically via a CD-ROM or other removable electronic storage medium”; Odinak ¶6 “Thus, there is a need for a system and method that addresses the disadvantages associated with current attempts at vehicle navigation systems”).
Dudar in view of Odinak fails to explicitly disclose:
the predetermined car wash condition comprises at least one of:
whether or not the vehicle has traveled on an unpaved road
whether or not the vehicle has traveled in bad weather
the travel distance after the last car washing, 
the time elapsed after the last car washing
and finishing the car washing in time for the next use of car sharing
However, Kim, from the same field of endeavor, discloses:
the predetermined car wash condition comprises at least one of: (Kim ¶13 “a vehicle washing condition determiner configured to determine whether a vehicle washing condition for each vehicle is completed based on”)
the time elapsed after the last car washing, (Kim ¶60 “the vehicle washing condition determination unit 1005 may determine that the vehicle washing condition of the vehicle is completed when the total sum of the driving times of the vehicle after the last vehicle washing date and time extracted based on the driving records of the vehicle stored in the driving record management unit 1004 is equal to or greater than a predetermined time. For example, when the last car wash date and time are August 12, 2015 and the total operation time is 20 hours or more thereafter, it may be determined that the car wash condition of the vehicle is completed.”)
whether or not the vehicle has traveled in bad weather (Kim ¶66 “when the vehicle washing condition determiner 1005 determines whether the vehicle washing condition of the vehicle is completed, the vehicle washing condition determiner 1005 may determine that the vehicle washing condition is completed when it rains or the concentration of fine dust is high before a preset period of time from the weather information manager 1010. For example, when the date for determining whether the vehicle washing condition is completed is August 12, 2015, when the concentration of fine dust is continuously high from August 10, 2015 to August 12, 2015 (for example, when a fine dust warning is continuously generated), it may be determined that the vehicle washing condition is completed.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the predetermined car washing conditions of Kim in the system of Dudar in view of Odinak, “so that the user can maintain the best state of the vehicle” (Kim ¶15).


	With respect to claim 3,
wherein the vehicle that has transmitted traveling information is an automated driving vehicle capable of performing automated driving, (Dudar ¶22 “The computer is further programmed to… actuate the vehicle to navigate to a car wash location”; Dudar ¶41 “The vehicle 12 may operate in an autonomous (e.g., driverless) mode”)
the server transmits, when the traveling information of the automated driving vehicle satisfies the predetermined car wash condition, (Kim ¶13 “a vehicle washing condition determiner configured to determine whether a vehicle washing condition for each vehicle is completed”; Kim ¶60 “the vehicle washing condition determination unit 1005 may determine that the vehicle washing condition of the vehicle is completed when the total sum of the driving times of the vehicle after the last vehicle washing date and time extracted based on the driving records of the vehicle stored in the driving record management unit 1004 is equal to or greater than a predetermined time. For example, when the last car wash date and time are August 12, 2015 and the total operation time is 20 hours or more thereafter, it may be determined that the car wash condition of the vehicle is completed.”; Kim ¶66 “when the vehicle washing condition determiner 1005 determines whether the vehicle washing condition of the vehicle is completed, the vehicle washing condition determiner 1005 may determine that the vehicle washing condition is completed when it rains or the concentration of fine dust is high before a preset period of time from the weather information manager 1010. For example, when the date for determining whether the vehicle washing condition is completed is August 12, 2015, when the concentration of fine dust is continuously high from August 10, 2015 to August 12, 2015 (for example, when a fine dust warning is continuously generated), it may be determined that the vehicle washing condition is completed.”)
an instruction signal for moving the automated driving vehicle to the car wash station. (Dudar ¶13 “actuating the vehicle to navigate to the car wash location upon identifying an arc in the captured image.”; Dudar ¶71 “The arc A is a pattern formed on the windshield 44 by the actuation of the wiper system 34 when the windshield 44 is dirty”; Dudar ¶32 “Upon determining that a difference between the received image data and stored baseline image data exceeds a threshold (sometimes referred to herein as the “difference threshold”), e.g., based on a comparison of pixel values in the received image data and the stored baseline image data, the computer 16 actuates the vehicle 12 to navigate to a car wash location.”; Dudar ¶62 “difference between the pixels the more likely the exterior 14 of the vehicle 12 is in an unfavorable condition, e.g., is dirty and in need of a wash”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Odinak, further in view of Kim, and further in view of Styles (US20170291600A1)(hereinafter “Styles”).
With respect to claim 2,
	Dudar in view of Odinak, further in view of Kim discloses:
a condition of traveling on an unpaved road. (Dudar ¶57 “The vehicle 12 computer 16 may transmit the image request based on information… indicating vehicle 12 suspension actuation above a threshold… above the threshold may indicate the vehicle 12 has navigated a gravel and/or dirt road, a newly surface road, and/or other road type that typically changes the condition of the exterior 14 of the vehicle 12, e.g., makes the exterior 14 of the vehicle 12 dirty.”)
Dudar in view of Odinak, further in view of Kim fails to explicitly disclose:
wherein the predetermined car wash condition includes traveling on an unpaved road
However, Styles from the same field of endeavor, discloses:
wherein the predetermined car wash condition includes traveling on an unpaved road (Styles ¶159 “if it is determined at 710 that the vehicle is on a dirt road, then method 700 may continue from 710 to 712 which comprises alerting a vehicle user to wash off the grille.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the predetermined car wash condition of traveling on an unpaved road, as taught by Styles, in the system of Dudar in view of Odinak, further in view of Kim, in order to improve the functionality of adjustable grille shutters (Styles ¶155 “adjustable grille shutters… may become stuck an/or may operate with reduced functionality… when clogged with debris (e.g…. dirt”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Odinak, further in view of Kim, and further in view of Jia (US20190202407A1)(hereinafter “Jia”).
	With respect to claim 4,
wherein the automated driving vehicle is used for car sharing, (Dudar ¶41 “the vehicle 12 may include any passenger or commercial automobile such as a … taxi, a bus… The vehicle 12 may operate in an autonomous (e.g., driverless) mode”)
the server judges whether or not a condition is satisfied  before use of the automated driving vehicle is started (Dudar Fig. 5, 535 “Difference between base image and received image exceed threshold?”; Dudar ¶96 “Upon determination that the received image data exceeds the maximum brightness threshold the process 500 returns the block 515. Before returning to the block 515 the vehicle 12 computer 16, and/or the server computer 18, may wait a threshold amount of time, e.g., 1 hour.”)
when the traveling information of the automated driving vehicle satisfies a condition, the car wash instruction unit server transmits an instruction signal for moving the automated driving vehicle to a car wash station before use of the automated driving vehicle is started.   (Dudar Fig. 5, “Yes”, 550 “Navigate to carwash location”; Dudar ¶77 “The vehicle 12 computer 16 may navigate the vehicle 12 to the carwash location upon determining that the difference between the received image data and stored baseline image data exceeds the threshold, upon an identification of the arc A in the captured image of the windshield”; Dudar ¶96 “Upon determination that the received image data exceeds the maximum brightness threshold the process 500 returns the block 515. Before returning to the block 515 the vehicle 12 computer 16, and/or the server computer 18, may wait a threshold amount of time, e.g., I hour.”)
Dudar in view of Odinak, further in view of Kim fails to explicitly disclose:
	Wherein the condition being judged as being satisfied before use of the automated driving function is a predetermined car wash condition
	However, Jia, from the same field of endeavor, discloses: 
	Wherein the condition being judged as being satisfied before use of the automated driving function is a predetermined car wash condition (Jia ¶48 “In this embodiment, it is determined (see S160) that (the predicted value of) the measurement value V will reach the reference value VA at time t12 as a result (see S140 and S150) of the prediction performed at time t11. For example, if it is known beforehand from the driving information acquired in S140 that the vehicle 1 will travel on an unpaved road at time t12, it may be assumed that dirt adherence (or the adherence of comparatively large degree of dirt) may unexpectedly occur at time t12. Hence, in this embodiment, the execution of the performance recovering process is determined (see S170) here at time t11 when the prediction is performed, before time t12 at which the measurement value V can reach the reference value VA. As a result, in contrast to a case in which the measurement value V exceeds the reference value VA at time t12 because the performance recovering process is not performed in advance, it is possible to prevent the measurement value V from exceeding the reference value VA by performing the performance recovering process in advance in this embodiment.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the condition determined before automated driving being a predetermined car wash condition, in this case driving on an unpaved road, as taught by Jia, in the system of Dudar in view of Odinak, further in view of Kim, in order to proactively protect against dirt coverage of components of the vehicle. (Jia ¶48 “In other words, by executing the performance recovering process in advance in a case in which a comparatively large performance degradation of the observation apparatus 12 is predicted, it is possible to ensure, in advance, tolerance (margin) against dirt adherence to the observation apparatus 12.”)


Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
	With respect to claim rejections under 35 U.S.C. 101, Applicant asserts (Amend. 5-6)
“Those newly cited additional elements of the amended independent claims I and 5 as a
whole and as an ordered combination are not directed to an abstract idea because the newly cited additional elements of the amended independent claims I and 5 as a whole and as an ordered combination do not fall in a mental process that can be performed in the human mind. In addition, those newly cited elements of the amended independent claims I and 5 are integrated into a practical application because the newly cited additional elements of the amended independent claims I and 5 when considered both individually and as an ordered are not mere instructions, to implement an abstract idea within a computing environment and the newly cited additional elements of the amended independent claims 1 and 5 do provide for a practical application.
Therefore, those above additional newly cited elements of the amended independent
claims 1 and 5 in combination are sufficient to integrate the abstract idea into a practical
application and to add significantly more to abstract idea and provide an inventive concept.
Those above additional newly cited elements in combination improve a technology for
facilitating judgment on car wash timing of a vehicle. (See Diamond v. Diehr, 450 U.S. 175
(1981), and BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51,
119 USPQ2d 1236, 1243-44 (2016).)”
	Examiner agrees, and 35 U.S.C. 101 rejections related to claims 1-5 are now withdrawn as a result of the amendments of independent claims 1 and 5.
	With respect to claim interpretation under 35 U.S.C. 112(f), Applicant asserts (Amend. 6)
	“The Examiner asserts that claim limitations such as "acquirer configured to acquire",
"condition retaining unit configured to retain", and "judgement unit configured to judge" in at least claim 1, and "car wash instruction unit configured to transmit" in at least claim 3 have been interpreted under 35 U.S.C. § 112(f) because they use a generic placeholder that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Applicant amended claims 1 and 3-5 to address the assertions accordingly. Therefore, amended claims 1-5 should not have been interpreted under 35 U.S.C. §112(f).”
	Examiner agrees, and claim interpretations related to claims 1-5 have now been withdrawn as a result of the amended claims 1-5.
	With respect to 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections related to claims 1-4, Applicant asserts (Amend. 6-7)
	“Claims 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written
description requirement in connection with the 112(f) interpretation. Claim 1-4 are rejected
under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the foregoing amendments, which should obviate any perceived ambiguity,
Applicant respectively requests withdrawal of those rejections.”
	Examiner agrees, and now claim rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn as a result of the amendments of claims 1-4.
	With respect to claim rejections under 35 U.S.C. 103 related to claims 1-5, Applicant asserts (Amend. 8)
	“Applicant respectively disagrees because Dubar merely teaches "upon determining that a difference between the received image data and stored baseline image data exceeds a threshold, actuate the vehicle to navigate to a car wash location" Dubar does not teach that the predetermined car wash condition comprises at least one of whether or not the vehicle has traveled on an unpaved road, whether or not the vehicle has traveled in bad weather, the travel distance after the last car washing, the time elapsed after the last car washing, and finishing the car washing in time for the next use of car sharing as recited in the amended independent claims 1 and 5.”
	Examiner agrees, and although Dudar alone may not explicitly disclose at least one of these predetermined car wash conditions, Dudar in view of Odinak, and further in view of Kim does:
the predetermined car wash condition comprises at least one of: (Kim ¶13 “a vehicle washing condition determiner configured to determine whether a vehicle washing condition for each vehicle is completed based on”)
the time elapsed after the last car washing, (Kim ¶60 “the vehicle washing condition determination unit 1005 may determine that the vehicle washing condition of the vehicle is completed when the total sum of the driving times of the vehicle after the last vehicle washing date and time extracted based on the driving records of the vehicle stored in the driving record management unit 1004 is equal to or greater than a predetermined time. For example, when the last car wash date and time are August 12, 2015 and the total operation time is 20 hours or more thereafter, it may be determined that the car wash condition of the vehicle is completed.”)
Lastly, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) applies to claim 1 and Ex Parte Schulhauser applies to claim 5.  With respect to claim 1, any server that is capable of transmitting an instruction signal to the vehicle for moving the vehicle to a car wash station is sufficient to disclose the limitation of transmitting an instruction signal to the vehicle for moving the vehicle to a car wash station when the traveling information of the vehicle satisfies the predetermined car wash condition. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II; and see MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
With respect to claim 5, the broadest reasonable interpretation of claim 5 does not require “transmitting, by the server, an instruction signal to the vehicle for moving the vehicle to a car wash station... driving, by an operation controller, the vehicle to a car wash station” since the claim does not require that “the traveling information of the vehicle satisfies the predetermined condition”.  See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed... [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  With respect to conditional limitations in process claims, MPEP 2111.04 guides the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶26 “The bad weather does not mean sunny or cloudy weather but means weather that could cause a vehicle's outer surface to get dirty”
        2 Spec. ¶17 “The position information of the vehicle may be latitude and longitude acquired using a global positioning system (GPS), or may be a road link ID of a road on which the vehicle is traveling. The position  information of the vehicle is traveling information that indicates a traveling position of the vehicle”